                                          Case 4:20-cv-07352-HSG Document 44 Filed 07/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIGHT HARRY, et al.,                              Case No. 20-cv-07352-HSG
                                   8                    Plaintiffs,                         ORDER REFERRING EX PARTE
                                                                                            APPLICATION FOR
                                   9             v.                                         DISQUALIFICATION TO CLERK FOR
                                                                                            RANDOM ASSIGNMENT
                                  10     KCG AMERICAS LLC (“KCG”), et al.,
                                                                                            Re: Dkt. No. 43
                                  11                    Defendants.

                                  12
Northern District of California




                                              Pending before the Court is Plaintiffs Bright Harry and Ronald S. Draper’s “Ex Parte
 United States District Court




                                  13
                                       Application to Disqualify Judge Gilliam from the Harry-Draper Case,” under 28 U.S.C. §§ 144,
                                  14
                                       455. Dkt. No. 43. Section 144 states:
                                  15

                                  16                  Whenever a party to any proceeding in a district court makes and files
                                                      a timely and sufficient affidavit that the judge before whom the matter
                                  17                  is pending has a personal bias or prejudice either against him or in
                                                      favor of any adverse party, such judge shall proceed no further
                                  18                  therein, but another judge shall be assigned to hear such proceeding.
                                  19

                                  20   28 U.S.C. § 144. In support of their ex parte application, Plaintiffs assert that “Judge Gilliam, Jr.

                                  21   has such a high degree of antagonism toward Plaintiffs that a reasonable observer would conclude

                                  22   that the judge’s antagonism makes a fair judgment impossible.” See Dkt. No. 43 at 2.

                                  23          Accordingly, the Court refers Plaintiffs’ request for disqualification to the Clerk for

                                  24   random assignment to another district judge for consideration. See Civil L.R. 3-14.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 7/26/2021

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
